Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 8/31/21, Applicant amended claims 1, 6, 9, 11, 15, 17, and 22, canceled claims 24-26, and added new claims 27-30.  Claims 1, 3-4, 6-9, 11-12, 14-18, 21-23, and 27-30 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for a framework in which measurements of affective response may be requested, offered, collected, and/or utilized for generation of crowd-based results: receive the measurements of affective response of users to the experience, which were sent by the software agents; wherein each measurement is associated with an assurance that assures at least one of the following when the measurement is used to compute a score for the experience: (i) the score is computed based on measurements of at least a certain number of the users, which is at least three, and (ii) the score is computed based on measurements that have a variance that reaches a certain threshold; select a subset of the measurements and compute the score based on the subset; wherein the subset comprises measurements of at least three of the users, the assurance associated with each of the measurements in the subset is not violated, and the subset does not include a certain measurement, from among the measurements, whose inclusion in the subset would violate the assurance associated with the certain measurement; and recommend the experience, responsive .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Responses to Applicant’s Remarks
	Regarding rejections of claims 1, 9, and 15 under 35 U.S.C. 112(b) for the indefinite “wherein each measurement is associated with an assurance that assures at least one of the following if the measurement is included in a subset of the measurements that is used to compute a score for the experience,” Examiner has reconsidered the meaning of this language and believes it is definite and withdraws these rejections.  Regarding rejections to claims 1, 3-4, 9, 12, 15-16, 18, 21, and 23 for reciting abstract ideas, Examiner believes amendments reciting sensors and software agents sending measurements make the claimed invention as a while sufficiently more than the abstract ideas recited and these rejections are withdrawn.   Regarding rejections of claims 1, 7, 9, 15, and 24-26 under 35 U.S.C. 102 by Aimone, said rejections were set aside by the Patent Trial and Appeal Board in its decision dated 7/20/21.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        9/9/21